Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 7, 1977, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Defendant was properly sentenced, in absentia, having waived his right to be physically present by absconding voluntarily after his trial had commenced (see People v Stroman, 36 NY2d 939; People ex reí. Lupo v Fay, 13 NY2d 253, 257, cert den 376 US 958; cf. People v Aiken, 45 NY2d 394, affg 54 AD2d 937; People v Epps, 37 NY2d 343, cert den 423 US 999). We have considered defendant’s remaining contention and find it to be lacking in merit (see People v Bercume, 53 AD2d 924). Mollen, P. J., Martuscello, Rabin and Gulotta, JJ., concur.